The issue in this case is the same as that presented in Attorney Gen. v. Weymouth Agricultural & Indus. Soc’y (Weymouth) ante 475 (1987). The applicable legal principles are the same and, although there are certain factual variations (for example the Brockton Agricultural Society [Brockton] was established in 1874 under G.S. c. 66, § 17 [1860]), none of the differences is legally significant.
This action, which was here earlier on a procedural matter (Attorney Gen. v. Brockton Agricultural Soc’y, 390 Mass. 431 [1983]), was decided on the merits on a record similar in origin and composition to the record in the Weymouth case. The judge ruled that Brockton was not a public charity, and summary judgment was entered in its favor. We affirm the judgment.
Brockton was organized to promote and encourage “the material prosperity of this community in every form of productive industry, in the cultivation of the soil, in the rearing and improving of domestic animals, in the mechanic arts, and in whatever pertains to these.” These purposes sound more like those of a chamber of commerce than those expressed in the corporate purposes of Weymouth. Like Weymouth, Brockton was not created by gifts for a charitable purpose. It was not organized with the intention of foreclosing personal advantage to its stockholders. There is no evidence Brockton has ever solicited or received charitable gifts.

Judgment affirmed.